DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/22 has been entered.
Allowable Subject Matter
Claims 1, 4-6 and 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art doesn’t teach: wherein the rendered virtual content data corresponds to a near virtual object and a far virtual object, wherein the warped rendered virtual content data corresponds to a warped near virtual object and a warped far virtual object, and wherein a first position shift between the near virtual object and the warped near virtual object is substantially equal to a second position shift between the far virtual object and the warped far virtual object.
Regarding claim 6, the prior art doesn’t teach: generating warped rendered virtual content data based on the rendered virtual content data, the single far depth, and the movement data, wherein generating the warped rendered virtual content data based on the rendered virtual content data, the far depth, and the movement data reduces a parallax related artifact compared to the rendered virtual content data, 3Atty. Dkt. No. ML-0714US wherein the parallax related artifact is selected from the group consisting of a smearing artifact and a jitter artifact.
Regarding claim 8, the prior art doesn’t teach: generating warped rendered virtual content data based on the rendered virtual content data, the single far depth, and the movement data, wherein the rendered virtual content data corresponds to a first depth segment
Regarding claim 9, the prior art doesn’t teach: generating warped rendered virtual content data based on the rendered virtual content data, the single far depth, the single near depth, and the movement data, wherein the rendered virtual content data corresponds to a first depth segment; receiving second rendered virtual content data corresponding to a second depth segment, the second rendered virtual content data including a second far depth; and generating warped second rendered virtual content data based on the second rendered virtual content data, the second far depth, and the movement data.
Regarding claim 11, the prior art doesn’t teach: generating warped rendered virtual content data based on the rendered virtual content data, the , wherein the rendered virtual content data corresponds to a first depth segment; receiving second rendered virtual content data corresponding to a second depth segment, the second rendered virtual content data including a second far depth; and generating warped second rendered virtual content data based on the second rendered virtual content data, the second far depth, and the movement data.
Regarding claim 12, the prior art doesn’t teach: simplifying one or more rendered virtual objects in the virtual content data into reconstructed meshes of the virtual objects to produce simplified rendered virtual content data including the reconstructed meshes of the virtual objects; and 6Atty. Dkt. No. ML-0714US generating warped rendered virtual content data based on the simplified rendered virtual content data, the mesh data, the depth data, and the movement data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JIANG US20190156504A1, GEISNER US20120206452A1, FIX US20180203235A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612